72 MAP 2018




                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


RICHARD D. NAVARRO,                          : No. 396 MAL 2018
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
              v.                             :
                                             :
                                             :
PENNSYLVANIA STATE POLICE,                   :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of December, 2018, the Petition for Allowance of Appeal

GRANTED. The issue, as stated by petitioner, is:

             Did the Pennsylvania Commonwealth Court err when it
             reversed a decision of the Pennsylvania Office of the Attorney
             General upholding a decision of the Pennsylvania State
             Police to deny a firearms background check, based on a
             failure of the ALJ to determine if a firearm had moved in
             interstate commerce, when the statute, 18 Pa.C.S. §
             6111.1(e), does not require such a finding?